Citation Nr: 0700101	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  04-08 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for internal derangement of 
the left knee.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to October 
1965.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  The veteran's claims folder has since been 
transferred to the St. Petersburg, Florida, RO.


FINDINGS OF FACT

1. Left knee disability was noted on enlistment examination 
in January 1964 and again on examination in July 1965 upon 
entry on active duty.

2. A pre-existing internal derangement of the left knee did 
not increase in disability during active military service.


CONCLUSIONS OF LAW

1.  Internal derangement of the left knee was noted upon 
entry into active military service and the presumption of 
soundness does not attach.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(b) (2006).

2.  Internal derangement of the left knee was not aggravated 
during the veteran's active military service.  38 U.S.C.A. §§ 
1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 2002).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. § 1111; see also 38 
C.F.R. § 3.304(b) (2006).

In this case, when the veteran was examined in January 1964 
for enlistment in the U.S. Naval Reserves, he reported that 
he had bilateral Osgood-Schlatters disease and that he had 
injured his left knee playing football in 1962, but that he 
knee had been "OK since."  Prominent anterior tibial 
tuberosity, not considered disabling, was then noted on 
physical examination.  The veteran reported for active duty 
on July 21, 1965.  He was examined on July 23, 1965 and found 
to be not physically qualified for active duty.  He was 
referred for an orthopedic consultation.  His history of 
Osgood-Schlatters disease and his previous football injury 
were then noted, and it was reported that the veteran 
continued to experience mildly disabling pain periodically.  
The orthopedic examiner noted, in addition, a history of 
locking and effusion.  On examination, there was tenderness 
over the antero-medial joint line.  The veteran lacked 5 
degrees full extension.  There was no effusion or ligamentous 
instability noted, and x-rays were reported to be negative.  
The impression was internal derangement of the left knee and, 
on that basis, the veteran was found disqualified for active 
duty.  He was then separated from service on October 1, 1965, 
on the basis of physical disability existing prior to entry 
on active duty, as established by a medical board.

Because both the January 1964 and the July 1965 examination 
reports clearly noted the presence of a left knee disorder - 
variously described as prominent anterior tibial tuberosity 
and as internal derangement of the knee - as well as the 
veteran's prior history of Osgood-Schlatters disease and a 
left knee football injury, the Board concludes that the 
presumption of soundness did not attach in this case.  The 
remaining question is whether the veteran's preexisting left 
knee disability was aggravated by his brief military service.

At his hearing in August 2003, the veteran described 
sustaining a left knee injury during advanced training in 
September 1965.  Notably, however, neither the service 
medical records nor the service personnel records refer to 
any such injury.  The Board gives greater weight to the 
contemporaneous records, which show that, in fact, that 
veteran was found to be disqualified for active duty when he 
reported in July 1965.  

In his August 2003 hearing, the veteran testified that a rope 
pulled him upside-down and left him dangling during post boot 
camp training.  He testified that this incident re-injured 
his left knee.  The record does not contain evidence of this 
injury, and the veteran has testified that he was not treated 
for the alleged injury.  The veteran further testified that 
he had surgery on the left knee after service in 
November1965.  These records have been requested.  However, 
the private facility indicated that there were no records of 
this treatment.  Private medical records from January 2000 to 
January 2001 indicate the veteran was treated for left knee 
pathology which reportedly occurred after an injury in August 
1999.  The post-service injury reportedly required surgery 
which was performed in December 1999.  

The Board finds that internal derangement of the left knee 
was not aggravated by service.  As discussed, the veteran was 
examined in July 1965 upon active duty entry and was found 
disqualified for active duty at the time of the examination.  
There is no evidence to indicate that the veteran was treated 
for a left knee complaints or that he aggravated his left 
knee condition beyond the natural progression of the disease 
from the time of his disqualifying exam until his process out 
of the service in October 1965.  Furthermore, the isolated 
treatment records from 2000 to 2001 are not persuasive to 
show aggravation of an inservice injury.  The treatment 
appears to be pursuant to an unrelated left knee injury which 
occurred some 34 years after service.

The Board has also considered the veteran's own assertions.  
The Board finds that such assertions are afforded no 
probative weight in the absence of evidence that the veteran 
has the expertise to render opinions about medical matters. 
Although the veteran is competent to testify as to his 
inservice experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion. The 
evidence does not reflect that the veteran possesses medical 
knowledge which would render their opinion as to etiology and 
a medical diagnosis competent. See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997)  Thus, any lay personal opinion that the 
disability at issue began in service or that it is otherwise 
related to service is not a sufficient basis for awarding 
service connection.

For the reasons stated above, the Board finds that the 
veteran's preexisting internal derangement of the left knee 
was not aggravated by service. Accordingly, service 
connection for internal derangement of the left knee must be 
denied.  Because the Board has determined that internal 
derangement of the left knee existed prior to service and was 
not aggravated by service, there is no basis to consider 
service connection based upon incurrence in service. 

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's August 2002 letter describing the evidence needed to 
support the veteran's claim was timely mailed before the 
September 2002 rating decision.  It described the evidence 
necessary to substantiate a claim for an increased rating, 
identified what evidence VA was collecting, requested the 
veteran to send in particular documents and information and 
identified what evidence might be helpful in establishing his 
claim.  

The August 2006 notice letter did address what evidence was 
needed with respect to the disability rating criteria or the 
effective date.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (since the degree of disability and effective date of 
the disability are part of a claim for service connection, VA 
has a duty to notify claimants of the evidence needed to 
prove those parts of the claim).  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
attempting, in September 2003, to obtain private medical 
records requested by the veteran.  A response from the 
private medical provider was received indicating that such 
records were not available.  The veteran was also afforded 
the opportunity for a hearing before the Board in September 
2006.  He failed to appear for the hearing.  The veteran 
stated in his substantive appeal that VA has not examined 
him.  However, given the absence of treatment or complaints 
in service and no post-service findings until many years 
after, there is no basis for a VA examination.


ORDER

Service connection for internal derangement of the left knee 
is denied.



____________________________________________
MARY GALLAGHER

Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


